 


109 HR 4885 IH: To amend the Defense Production Act of 1950 to prohibit acquisitions, mergers, or takeovers of persons engaged in interstate commerce in the United States by entities controlled by or acting on behalf of foreign governments that do not recognize countries that are member states of the United Nations, participate in boycotts against countries that are friendly to the United States, or provide support for international terrorism.
U.S. House of Representatives
2006-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4885 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2006 
Ms. Berkley introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Energy and Commerce and International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Defense Production Act of 1950 to prohibit acquisitions, mergers, or takeovers of persons engaged in interstate commerce in the United States by entities controlled by or acting on behalf of foreign governments that do not recognize countries that are member states of the United Nations, participate in boycotts against countries that are friendly to the United States, or provide support for international terrorism. 
 
 
1.Prohibition on acquisitions, mergers, or takeovers by entities controlled by or acting on behalf of certain foreign governments 
(a)In generalSection 271(d) of the Defense Production Act of 1950 (50 U.S.C. App. 2170(d)) is amended— 
(1)by striking Subject to subsection (d) and inserting the following:  
 
(1)In generalSubject to subsection (e);  
(2)by inserting after the first sentence the following new paragraph: 
 
(2)Prohibition on acquisitions, mergers, or takeovers by entities controlled by or acting on behalf of certain foreign governments 
(A)ProhibitionThe President shall prohibit any acquisition, merger, or takeover described in subsection (b) that will result in control of a person engaged in interstate commerce in the United States by an entity controlled by or acting on behalf of a foreign government described in subparagraph (B).  
(B)Foreign government describedA foreign government referred to in subparagraph (A) is a foreign government that— 
(i)does not recognize any country that is a member state of the United Nations; 
(ii)takes or knowingly agrees to take any action to support any boycott against a country that is friendly to the United States and that is not itself the object of any form of boycott pursuant to United States law or regulation; or 
(iii)the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism.; 
(3)by striking The President shall announce and inserting the following new paragraph:  
 
(3)Announcement of decision; other appropriate reliefThe President shall announce; and 
(4)in paragraph (3) (as so added)— 
(A)by striking pursuant to this subsection and inserting pursuant to paragraph (1) or (2) of this subsection; and 
(B)by striking subsection (a) and inserting subsection (a) or (b), as the case may be,. 
(b)Effective dateThe amendments made by subsection (a) apply with respect to any written notification of a proposed or pending acquisition, merger, or takeover received pursuant to section 721(b) of the Defense Production Act of 1950 (50 U.S.C. App. 2170(b)) on or after the date of the enactment of this Act.  
 
